Opinion filed August 4, 2022




                                      In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-21-00282-CR
                                   __________

                  ROLANDO ESCAJEDA, JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. B-21-0424-CR


                      MEMORANDUM OPINION
      Appellant, Rolando Escajeda, Jr., originally pleaded guilty to the third-degree
felony offense of driving while intoxicated.     Pursuant to the terms of a plea
agreement, the trial court convicted Appellant, assessed his punishment at
imprisonment for six years and a fine of $800, suspended the imposition of
confinement, and placed Appellant on community supervision for six years. The
State subsequently filed a motion to revoke Appellant’s community supervision. At
a hearing on the motion, Appellant pled not true to the allegations, and after
abandoning the first two allegations, the State called Appellant’s community
supervision officer to testify in support of the motion to revoke. The trial court found
three of the State’s allegations to be true, revoked Appellant’s community
supervision, and imposed the original sentence of imprisonment for six years and a
fine of $800. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw as counsel on appeal. The motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and
concludes that the appeal is frivolous and without merit.           Counsel provided
Appellant with a copy of the brief, a copy of the motion to withdraw, a copy of the
clerk’s record and the reporter’s record, and a form motion for pro se access to the
record. Counsel advised Appellant of his right to review the record and file a
response to counsel’s brief. Counsel also advised Appellant of his right to file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous. The record reflects that the State’s
witness testified in support of the allegations in the motion to revoke. We note that
proof of one violation of the terms and conditions of community supervision is
sufficient to support revocation. See Smith v. State, 286 S.W.3d 333, 342 (Tex.
Crim. App. 2009). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
                                           2
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


August 4, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3